706 N.W.2d 202 (2005)
People
v.
Olszewski.
No. 127607.
Supreme Court of Michigan.
December 8, 2005.
Application for Leave to Appeal.
SC: 127607, COA: 247776.
By order of June 24, 2005, the application for leave to appeal the November 30, 2004 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant were held *203 in abeyance pending the hearing ordered by the Court of Appeals. The Wayne County Circuit Court was directed to conclude the evidentiary hearing and to forward its opinion and order to this Court. The opinion and order having been received by this Court, the application for leave to appeal and the application for leave to appeal as cross-appellant are again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the September 14, 2005 order of the Wayne Circuit Court and REMAND this case for entry of an order for new trial. The evidentiary hearing demonstrated that defendant was deprived of an impartial jury. People v. Hannum, 362 Mich. 660, 107 N.W.2d 894 (1961); People v. DeHaven, 321 Mich. 327, 32 N.W.2d 468 (1948).